USDC IN/ND case 3:20-cv-01024-DRL-MGG document 7 filed 07/20/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 STEFFIN T. McFALL,

               Plaintiff,

                      v.                         CAUSE NO. 3:20-CV-1024-DRL-MGG

 RON NEAL,

               Defendant.

                                 OPINION AND ORDER

       Steffin T. McFall, a prisoner without a lawyer, filed a complaint against the warden

at Indiana State Prison for allowing COVID-19 to come into the facility. ECF 1. The court

screened the complaint pursuant to 28 U.S.C. § 1915A and determined that the complaint

did not state a claim upon which relief may be granted because it did not plausibly allege

the warden was deliberately indifferent to the risk of COVID-19. ECF 5. Although Mr.

McFall took issue with the adequacy of the prison’s response to COVID-19, the complaint

showed that the prison was taking steps in response to the virus. Id. Mr. McFall was

granted leave to file an amended complaint, and he has done so. ECF 6.

       The court must now review the amended complaint to determine if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).
USDC IN/ND case 3:20-cv-01024-DRL-MGG document 7 filed 07/20/21 page 2 of 4


       The amended complaint does not cure the problems in the original complaint; it

still does not allege facts from which it can be plausible inferred that the warden of

Indiana State Prison was deliberately indifferent to the risks posed by COVID-19 or Mr.

McFall’s safety. Mr. McFall alleges that correctional officers, nurses, and counselors are

given a mask when they come to work if they need one but most of the staff do not take

the other COVID-19 safety equipment they are offered. He complains that some

correctional officers and nurses have told him that they have had COVID-19 twice, and

Mr. McFall contends they should not be working at the prison because they could be

carrying the virus for at least 6 months from infection. He further asserts the prison’s

response to COVID-positive inmates is deficient because he has been told that medical

just puts them in a room and checks on them every three to four days. The poor treatment

inmates receive when they contract COVID-19 make inmates not want to report

symptoms, furthering the spread of the virus and the risk to him.

       These new allegations do not meet the standard to plausibly allege deliberate

indifference. “A prison official’s deliberate indifference to a substantial risk of serious

harm to an inmate violates the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 828

(1994) (quotation marks omitted). The court assumes, without deciding, that the presence

of COVID-19 in the prison presents a substantial risk of serious harm to Mr. McFall. But

deliberate indifference imposes a “high hurdle,” for it requires a showing “approaching

total unconcern for the prisoner’s welfare.” Rosario v. Brawn, 670 F.3d 816, 821 (7th Cir.

2012). Neither negligence nor gross negligence is enough. Id. “[T]he mere failure . . . to

choose the best course of action does not amount to a constitutional violation.” Peate v.


                                            2
USDC IN/ND case 3:20-cv-01024-DRL-MGG document 7 filed 07/20/21 page 3 of 4


McCann, 294 F.3d 879, 882 (7th Cir. 2002). Here, the complaint establishes that the prison

is taking steps to protect inmates from COVID-19: staff are provided with masks and

inmates identified as positive for COVID-19 are quarantined. “That a response did not

avert the risk does not mean it was unreasonable, and the standard is always

reasonableness in light of the surrounding circumstances.” Giles v. Tobeck, 895 F.3d 510,

513 (7th Cir. 2018); see also Money v. Pritzker, 453 F. Supp. 3d 1103, 1131-32 (N.D. Ill. 2020)

(denying inmates’ preliminary injunction motion because defendants listed steps they

were taking in response to COVID-19 and “[t]he record simply does not support any

suggestion that Defendants have turned the kind of blind eye and deaf ear to a known

problem that would indicate total unconcern for the inmates’ welfare” (quotation marks

omitted)); Coates v. Arndt, No. 20-C-1344, 2020 WL 6801884, at *2 (E.D. Wisc. Nov. 18,

2020) (“The plain fact is that the country is experiencing a pandemic and cases of COVID-

19 are breaking out in prisons and communities across the country. This does not mean

that the correctional officers in charge of those prisons are subjecting inmates to cruel and

unusual punishment. People, both inside and outside prisons and jails, are contacting

COVID-19 . . ..”). Individual failings on the part of some staff members to abide by prison

policies do not reflect deliberate indifference on the part of the warden. See Burks v.

Raemisch, 555 F.3d 592, 594 (7th Cir. 2009) (noting there is no general supervisory liability

under § 1983).

       “The usual standard in civil cases is to allow defective pleadings to be corrected,

especially in early stages, at least where amendment would not be futile.” Abu-Shawish v.

United States, 898 F.3d 726, 738 (7th Cir. 2018). However, “courts have broad discretion to


                                              3
USDC IN/ND case 3:20-cv-01024-DRL-MGG document 7 filed 07/20/21 page 4 of 4


deny leave to amend where . . . the amendment would be futile.” Hukic v. Aurora Loan

Servs., 588 F.3d 420, 432 (7th Cir. 2009). The court is sympathetic to Mr. McFall’s situation

and the general fears surrounding COVID-19. But even after having a chance to amend

his complaint, Mr. McFall has not plausibly alleged that the warden is deliberately

indifferent to the risk of COVID-19, and further allegations will not change that.

       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A.

       SO ORDERED.

       July 20, 2021                              s/ Damon R. Leichty
                                                  Judge, United States District Court




                                             4
